


109 HR 5591 IH: To name the national cemetery being constructed in Dixon,

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5591
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mrs. Tauscher (for
			 herself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Veterans’
			 Affairs
		
		A BILL
		To name the national cemetery being constructed in Dixon,
		  California, as the Solano National Cemetery.
	
	
		1.Name of national cemetery,
			 Dixon, CaliforniaThe
			 national cemetery being constructed by the Secretary of Veterans Affairs in
			 Dixon, California, shall after the date of the enactment of this Act be known
			 and designated as the Solano National Cemetery. Any reference to
			 such cemetery in any law, regulation, map, document, record, or other paper of
			 the United States shall be considered to be a reference to the Solano National
			 Cemetery.
		
